Citation Nr: 1424004	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  08-19 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) disease, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel






INTRODUCTION

The Veteran has verified active duty service from July 1972 to July 1976.  He also has unverified active duty service from September 1979 to September 2006.  Although the latter period has not been verified, there is no dispute as to whether these service dates are correct for the period of active duty from September 1979 to September 2006.  A comprehensive set of service treatment records are dated within this time frame. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

In May 2010, the Board remanded this claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a GI disease, to include GERD.


CONCLUSION OF LAW

A GI disease, to include GERD, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of letters sent in April 2006, August 2007, and July 2008.  Collectively, these documents provided notice of what evidence was to be provided by the claimant and notice of what evidence VA would attempt to obtain.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as VA and private treatment records (both in paper and electronic form) have been obtained and considered.  VA also provided the Veteran with two VA examinations in August 2006 and November 2010.  The Board requested that the November 2010 VA examination be conducted because of the lack of clarity of the findings and diagnosis in the August 2006 VA examination report.  

On this note, the purpose of the May 2010 remand was to obtain private medical records from the Veteran for treatment he received for his GI symptoms and to provide the Veteran with a VA examination to clarify what GI disease, if any, the Veteran has, as the August 2006 VA examiner diagnosed symptoms and not a disease.  

The Board finds that there has been substantial compliance with its remand instructions and that no further action is necessary in this regard.  The Veteran submitted the relevant private medical records, and the VA examination was conducted in November 2010.  The VA examiner reviewed the claims file, to include the Veteran's service treatment records, examined the Veteran, and had the Veteran undergo testing (upper GI series).  The VA examiner provided an opinion that was based on the Veteran's report of history, a review of the record, a physical examination, and the ordered GI testing.  The Board's remand directives requested that the VA examiner state that if a chronic digestive system disorder was diagnosed, was at least as likely as not that such disorder was the result of or increased by an injury or disease in active duty service.  While the VA examiner did not answer this question, this question was premised on the VA examiner finding that the Veteran, did in fact have a chronic digestive system disorder.  Here, the VA examiner found that the Veteran did not have such a disorder.  Thus, there was no need for her to answer the question, and the Board concludes that the VA examination is adequate.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the United States Court of Appeals for Veterans Claims held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  

In sum, VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.

II.  Analysis

The Veteran contends that he currently suffers from GERD, which is the result of his time in active duty service, specifically since 1992.  The Board disagrees.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as peptic ulcers, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that the Veteran has not alleged suffering from an ulcer and thus, these presumptive provisions do not apply to the current claim.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current GI disease that had its onset in active duty service.  While there are some in-service findings of the Veteran reporting having GERD or having GI symptoms in 2005, the service treatment records do not show a medical professional diagnosing a GI disease based upon objective evidence of GERD.  For example, the Veteran reported having heartburn "for years" in July 2005, and reported having heartburn one to two times per month in April 2006, while still in service.  Notably, however, no medical professional entered a diagnosis of GERD or any other GI disease.  The April 2006 in-service Report of Medical Examination shows that clinical evaluations of the mouth and throat and abdomen and viscera were normal.  At this time, the Veteran was being seen by the O.H.V.C., and in March 2006, the examiner noted that the Veteran denied having GERD.  When the Veteran underwent the VA examination in August 2006, the VA examiner obtained a medical history regarding the Veteran's GERD symptoms and after physical examination, the VA examiner concluded that the Veteran had dyspepsia without evidence of reflux disease.

Additionally, the Veteran's allegation of GERD or GI symptoms since 1992, are refuted by the service treatment records.  For example, in the April 1994, February 2000, and September 2004, Reports of Medical History the Veteran checked "No" for ever having or having then "frequent indigestion" or "stomach, liver, or intestinal trouble."  The Veteran checked "yes" for other symptoms listed in each of the reports, which would indicate that he put thought into his answers and intended to deny the GI symptoms.  Also, in the 2004 report, the Veteran wrote out 17 physical symptoms he was experiencing at the time, which did not include heartburn or other GI symptoms.  An October 2004 record from O.C. shows that the examiner wrote that the Veteran did not have GERD.  See also March 2006 Private Medical Record, O.H.V.C. (examiner noted a review of systems showed no GERD).  The Board accords these records high probative value, as they were made contemporaneously with the Veteran's service.  This evidence contradicts the Veteran's subsequent allegations of having chronic heartburn since 1992.  As such, the Board does not consider him to be a credible historian with respect to his allegations of having chronic heartburn since 1992.

There are private medical records following the Veteran's service discharge wherein the examiner noted GERD since 1992 in the past medical history and entered diagnoses of "refractory GERD" (as recently as November 2010).  In July 2009, when the Veteran was seen by VA, the examiner did a "review of systems" and specifically noted that the Veteran denied heartburn and abdominal pain (and other GI symptoms).  One of the purposes of the Board having the Veteran examined was to allow the Veteran to undergo testing if the examiner deemed it warranted.  The November 2010 VA examiner had the Veteran undergo an upper GI series.  She reviewed the Veteran's service treatment records and private medical records, examined the Veteran, reviewed the upper GI series report and concluded that there was no objective evidence of GERD.

The Board finds that the November 2010 VA examination report is the most probative evidence regarding whether or not the Veteran has a GI disease, as the Veteran underwent an upper GI series (objective testing), where the examiner stated that it showed, "The esophagus fills and function satisfactorily.  No evidence of hiatus hernia is seen.  The gastric configuration is normal.  No sign of ulceration is seen within the stomach.  The duodenal bulb and C-loop the ligament of Treitz are normal.  Normal UGI."  Thus, while the VA examiner's ultimate "diagnosis" was limited to no objective evidence of GERD, the Board interprets the report to include other GI disorders, since the upper GI series was normal, which included evaluating the esophagus, the stomach and the duodenal bulb.  This is consistent with the July 2009 VA treatment record, which shows that the Veteran denied having heartburn or abdominal pain and the private medical records showing the examiner diagnosed refractory GERD, which the Board interprets as no current, active symptoms.  Thus, the preponderance of the evidence tends to establish that the Veteran does not have a GI disease that had its onset in service.

In the absence of a current diagnosis, service connection for a GI disease, to include GERD, may not be granted.  See Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, element (1) under Shedden has not been met and the Veteran's claim fails on this basis alone.  See Shedden, supra.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  See Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for a GI disease, to include GERD, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


